Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 15, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149458(8)(9)                                                                                             Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  IN THE MATTER OF                                                                                                    Justices


  HONORABLE DENNIS N. POWERS                                                  SC: 149458
  52-1 DISTRICT COURT                                                         JTC Formal Complaint 94

  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

         On order of the Court, the motions for immediate consideration and to allow the
  law firm of Vandeveer Garzia, P.C., and its attorneys to withdraw as counsel for the Hon.
  Dennis N. Powers are GRANTED. On further order of the Court, the motion to stay the
  proceedings before the Master for thirty days is GRANTED to allow sufficient time for
  the Hon. Dennis N. Powers to retain new counsel and prepare for the proceedings before
  the Master. No further delay of the proceedings before the Master will be granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                               August 15, 2014
                                                                               Clerk